
	

113 HRES 208 IH: Expressing opposition to the use of carbon monoxide, carbon dioxide, nitrogen, nitrous oxide, argon, or other gases to euthanize shelter animals and support for State laws that require the use of the more humane euthanasia by injection method.
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 208
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mr. Moran submitted
			 the following resolution; which was referred to the
			 Committee on
			 Agriculture
		
		RESOLUTION
		Expressing opposition to the use of carbon
		  monoxide, carbon dioxide, nitrogen, nitrous oxide, argon, or other gases to
		  euthanize shelter animals and support for State laws that require the use of
		  the more humane euthanasia by injection method.
	
	
		Whereas 6,000,000 to 8,000,000 cats and dogs are placed
			 into the care of between 4,000 to 6,000 local animal shelters each year in the
			 United States;
		Whereas nearly half of these animals are euthanized each
			 year because adoptive homes are not able to be found for them;
		Whereas to be considered humane, a euthanasia technique
			 must expeditiously cause painless unconsciousness, followed by respiratory then
			 cardiac arrest, and ultimately death;
		Whereas animals euthanized in gas chambers are often
			 forced into confined areas with several other animals, causing unnecessary
			 stress and aggressive behavior;
		Whereas the use of gas chambers can take over 30 minutes
			 to end an animal’s life and sometimes does not result in the death of all the
			 animals inside;
		Whereas the use of gas chambers can cause a loss of
			 consciousness and brain function in an animal only after the animal’s vital
			 organs shut down, resulting in prolonged suffering and distress;
		Whereas old, pregnant, neonatal, and injured animals are
			 often biologically unable to absorb the gas as readily as larger or healthier
			 animals, which can prolong the stress and trauma they experience before
			 death;
		Whereas highly toxic carbon monoxide, the most common
			 chemical used in animal gas chambers, is the leading cause of accidental
			 poisoning in the United States, and, even at low levels, can result in many
			 long-term effects including impaired memory, breathing difficulties, muscle
			 weakness, heart irregularities, and brain damage;
		Whereas gas chambers threaten the safety of animal shelter
			 workers, causing the death of at least one human and severely injuring several
			 others in recent years;
		Whereas a viable and cost-effective alternative to the use
			 of gas chambers exists in the form of euthanasia by injection using sodium
			 pentobarbital;
		Whereas the use of euthanasia by injection causes animals
			 to lose consciousness and brain function before their vital organs shut down,
			 decreasing suffering and resulting in rapid clinical death;
		Whereas the use of injectable euthanasia agents is
			 considered the most reliable and preferable method of animal euthanasia by the
			 American Humane Association, the American Veterinary Medical Association, the
			 National Animal Control Association, the Association of Shelter Veterinarians,
			 the American Society for the Prevention of Cruelty to Animals, and the Humane
			 Society of the United States; and
		Whereas at least 20 States and the District of Columbia
			 either have laws banning the use of gas chambers or choose not to use the
			 method to euthanize shelter animals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses disapproval of the use of gas
			 chambers to euthanize shelter animals;
			(2)supports the enactment of State laws
			 requiring the use of euthanasia by injection with sodium pentobarbital as the
			 standard method of euthanasia for all animal shelters, and
			(3)encourages States
			 to allow licensed shelters to purchase necessary euthanasia drugs, such as
			 sodium pentobarbital, subject to appropriate training and certification.
			
